Citation Nr: 0825190	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to the service-connected 
lumbosacral spine disability.

2.  Entitlement to disability rating greater than 40 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had verified active service from January 1986 to 
September 1990.  He also had 10 years of prior active duty 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in April 2004 and 
January 2005, of the Department of Veterans Affairs (VA), 
Regional Office (RO), in White River Junction, Vermont, and 
the RO in Manchester, New Hampshire.  

In May 2005, the veteran presented personal testimony at a 
hearing over which a Decision Review Officer of the RO 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.  In October 2005, the veteran 
withdrew a prior request to have a hearing before a Veterans 
Law Judge of the Board.

This matter was previously before the Board in October 2006 
at which time the Board denied the veteran's claims for 
service connection for a bilateral arm disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability; for a bilateral leg disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability; and for a cervical spine disability.  The Board 
also denied the claim for an increased disability rating for 
the service-connected degenerative disc disease of the 
lumbosacral spine.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to the filing of a Joint Motion To Remand by the 
veteran and VA in March 2008, the Court, in an Order also 
dated in March 2008, vacated the Board's October 2006 
decision to the extent that it denied the veteran's claim of 
service connection for a bilateral leg disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability, and a disability rating greater than 40 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine.  The veteran's claims of entitlement to 
service connection for a bilateral arm disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability, and for a cervical spine disability are no longer 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Pursuant to the March 2008 
Joint Motion To Remand, and upon preliminary review of the 
record with respect to the veteran's claims for service 
connection for a bilateral leg disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability, and a disability rating greater than 40 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine, further development is required prior to 
final appellate review.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

With regard to the veteran's claim for service connection for 
a bilateral leg disability, claimed as secondary to the 
service-connected lumbosacral spine disability, in a May 2004 
VA examination report, the examiner indicated that while the 
veteran had normal ankle jerks, generally associated with an 
L5-S1 radiculopathy, he had hyperactive knee jerks, 
indicative of something above the L3-L4 level that was 
causing the increase.  The examiner recommended that veteran 
be provided a magnetic resonance imaging (MRI) scan to 
determine whether another disc or spine problem was present 
that would account for his leg symptoms.  Given the May 2004 
opinion that indicated an MRI was necessary to determine 
whether such a disability existed, the Board finds that, on 
remand, the veteran be scheduled for an appropriate VA 
examination, to include an MRI study, so that the nature, 
extent, and etiology of any bilateral leg disability may be 
assessed, to include whether it is secondary to the service-
connected lumbosacral spine disability.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007). 

As to the issue of a disability rating greater than 40 
percent for service-connected degenerative disc disease of 
the lumbosacral spine, the veteran's most recent VA spine 
examination was conducted in May 2004.  The Board is of the 
opinion that a thorough and contemporaneous VA examination is 
warranted so that the nature and current severity of the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine can be ascertained.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  Also, the 
Board finds that the ordered MRI may shed further light as to 
the current severity of the veteran's service-connected back 
disability.  Therefore, the Board finds that it is premature 
to adjudicate this issue at this time.

Additionally, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with CAVC's directives in Vazquez-Flores v. Peak, 22 
Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his lumbar spine and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating 
lumbosacral spine disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2. The RO/AMC shall arrange for the 
veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted 
bilateral leg disorder.  The entire claims 
file, to include a complete copy of this 
Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies, to include an MRI study, 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if 
the veteran currently has a bilateral leg 
disorder.  If the veteran has a bilateral 
leg disorder, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether the disorder 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine whether 
any bilateral leg disorder found on 
examination was caused by, or is 
aggravated by the veteran's service-
connected degenerative disc disease of the 
lumbosacral spine.  If the service-
connected degenerative disc disease of the 
lumbosacral spine aggravates the bilateral 
leg disorder, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected back disorder and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over 
the past 12 months should be 
reported.  This should also be 
addressed for each year beginning in 
2003to the present.  

The examiner should note that for VA 
purposes an incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




